DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 4/15/2022, wherein:
Claims 1-7 and 9-18 are currently pending; and
Claims 1, 7, and 16 have been amended. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, and 9-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2011/0121127 to Certain. 
Re: Claim 1. Certain teaches an aircraft rotor propulsion system (Abstract, Figs 1-4, rotary wing, 3, aircraft, 1, comprising a tail rotor, 4), the system comprising:
a motor (12, electric motor) having a rotational output connected to a rotor (4, tail rotor); and 
a prime mover (13, gas turbine engine) connected to the motor through a rotational input (22, drive shaft), the prime mover configured to apply 100 percent rotational input speed to the motor (paragraphs [0022]-[0023] and [0043]-[0044]); 
wherein the motor is operable to apply rotational output to the rotor at the 100 percent rotational input speed applied by the prime mover (paragraph [0075] states that the engine performs the function of rotating the rotor in full. Therefore the motor is necessarily operating such that the full rotational input from the engine is being provided as an output to the rotor);
wherein the motor is operable in a generator state in response to low-power-demand
flight conditions in which less than or equal to the 100 percent rotational input speed is needed (paragraph [0018]; also see [0076] wherein motor acts in a generator mode to slow down the engine input);
and
wherein the motor is operable to apply rotational output to the rotor in addition to the 100 percent rotational input speed applied by the prime mover in response to high-power-demand flight conditions in which greater than the 100 percent rotational input speed is needed (paragraphs [0022]-[0023] - the prime mover, gas turbine, is dimensionable such that it does not need to provide the maximum level of power suitable for covering the entire flight range of the aircraft because the electric motor delivers the extra power needed to achieve the maximum power when required. The gas turbine is therefore interpreted to be configured to apply 100 percent of its rotational speed as an input to the motor with the motor providing additional rotational input when required; also see [0082] wherein engine is no longer capable of driving rotor in full but is still outputting 100% of what it is capable of and the motor is used to offset the rotation output required by the rotor).
Re: Claim 3. Certain teaches the system of claim 1, wherein the motor is an electric motor (12, electric motor)
Re: Claim 4. Certain teaches the system of claim 1, wherein the prime mover is one selected from a combustion engine (paragraph [0099] engine 13; paragraph [0013], engine is a turbine engine or a piston engine) and an electric motor (11, first motor can power drive shaft 22 which is coupled to second motor and tail rotor); and the rotor is an anti-torque rotor (4, tail rotor of helicopter, see Figs. 1-3 wherein tail rotor is perpendicular to main rotor and in a vertical plane).
Re: Claim 6. Certain teaches the system of claim 4, wherein the motor (12) is an electric motor (12, electric motor).
Re: Claim 7. Certain teaches the a method of controlling a rotational speed of an aircraft rotor (Abstract, Figs 1-4, rotary wing, 3, aircraft, 1, comprising a tail rotor, 4), the method comprising:
applying a rotational input at 100 percent rotational-input speed from a prime mover (13) to a motor (12); and 
applying a rotational output at a rotational-output speed from the motor (12) to the aircraft rotor (4 - See paragraphs [0044]-[0045]) at the 100 percent rotational input speed applied by the prime mover (paragraph [0075] states that the engine performs the function of rotating the rotor in full. Therefore the motor is necessarily operating such that the full rotational input from the engine is being provided as an output to the rotor);
wherein the applied rotational output is not greater than zero such that the motor is in a
generator state in response to low-power-demand flight conditions in which less than or equal to
the 100 percent rotational-input speed is needed (paragraph [0018]); and
wherein the applied rotational output by the motor is in addition to the rotational input in response to high-power-demand flight conditions in which greater than the 100 percent rotational-input speed is needed (paragraphs [0022]-[0023] - the prime mover, gas turbine, is dimensionable such that it does not need to provide the maximum level of power suitable for covering the entire flight range of the aircraft because the electric motor delivers the extra power needed to achieve the maximum power when required. The gas turbine is therefore interpreted to be configured to apply 100 percent of its rotational speed as an input to the motor with the motor providing additional rotational input when required; also see [0082] wherein engine is no longer capable of driving rotor in full but is still outputting 100% of what it is capable of and the motor is used to offset the rotation output required by the rotor).
Re: Claim 9. As best understood due to indefiniteness, Certain teaches the method of claim 7, wherein the rotational output is selected from the group consisting of: zero rotational-output speed (the generator mode - paragraph [0018]); a rotational-output speed less than the rotational input speed and in a same direction as the rotational input (paragraphs [0022]-[0024] - motor makes up the difference between the maximum prime mover input and the maximum flight rotational speeds required); and in an opposite direction from the rotational input (paragraph [0018] - motor operates in a generator mode which can actively brake against the engine rotation direction, therefore, the directions are opposite).
Re: Claim 10. Certain teaches the method of claim 7, wherein the rotational output speed is substantially equal to the rotational input speed (paragraph [0045] - motor is constrained to rotate with the driveshaft rotated by the input speed from the engine).
Re: Claim 11. Certain teaches the method of claim 7, wherein the motor is one of an electric motor (12, electric motor) or a hydraulic motor; and the prime mover is one of combustion engine (paragraph [0099] engine 13; paragraph [0013], engine is a turbine engine or a piston engine) or an electric motor (11, first motor can power drive shaft 22 which is coupled to second motor and tail rotor).
Re: Claim 12. Certain teaches the method of claim 11, further comprising operating the motor at a speed greater than the rotational input speed and whereby the rotational output speed is greater than the rotational input speed (paragraphs [0122]-[0123]- input speed from engine, 13, drops and motor, 12, increases speed to tail rotor, 4).
Re: Claim 13. Certain teaches the method of claim 11, wherein the motor is an electric motor (12, electric motor), and further comprising driving the electric motor to generate electricity, whereby the rotational output speed is less than the rotational input speed (paragraph [0018] - motor operates in a generator mode which brakes against the engine rotation direction, therefore, the rotational output speed of the motor is at least less than the input speed from the engine).
Re: Claim 14. Certain teaches the method of claim 11, further comprising operating the motor in an opposite direction from the rotational input ; and wherein the rotational output speed is less than the rotational input speed (paragraph [0018] - motor operates in a generator mode which brakes against the engine rotation direction, therefore, the rotational output speed of the motor is at least less than the input speed from the engine).
Re: Claim 15. As best understood due to indefiniteness, Certain teaches the method of claim 11, further comprising operating the motor in an opposite direction from the rotational input speed; and wherein the rotational output speed is in the opposite direction from the rotational input speed (paragraph [0018] - motor operates in a generator mode which actively brakes against the engine rotation direction, therefore, the rotational output speed of the motor is in an opposite direction than that of the prime mover input).
Re: Claim 16. Certain teaches a method of controlling a rotational speed of an aircraft rotor (Abstract, Figs 1-4, rotary wing, 3, aircraft, 1, comprising a tail rotor, 4), the method comprising:
applying, from a prime mover (13), a rotational input at 100 percent rotational input speed through a drive shaft (22) to a motor (12) (paragraph [0075] states that the engine performs the function of rotating the rotor in full. Therefore the motor is necessarily operating such that the full rotational input from the engine is being provided as an output to the rotor); and
applying a rotational output at the 100 percent rotational-input speed to an anti-torque rotor (4) through the motor (paragraphs [0044]-[0045]; also see paragraph [0075] states that the engine performs the function of rotating the rotor in full. Therefore the motor is necessarily operating such that the full rotational input from the engine is being provided as an output to the rotor); 
wherein the applied rotational output is not greater than zero such that the motor is in a
generator state in response to low-power-demand flight conditions in which less than or equal to
the 100 percent rotational-input speed is needed (paragraph [0018]); and
wherein the applied rotational output by the motor is in addition to the 100 percent rotational input speed applied by the prime mover in response to high-power-demand flight conditions in which greater than the 100 percent rotational-input speed is needed (paragraphs [0022]-[0023] - the prime mover, gas turbine, is dimensionable such that it does not need to provide the maximum level of power suitable for covering the entire flight range of the aircraft because the electric motor delivers the extra power needed to achieve the maximum power when required. The gas turbine is therefore interpreted to be configured to apply 100 percent of its rotational speed as an input to the motor with the motor providing additional rotational input when required; also see [0082] wherein engine is no longer capable of driving rotor in full but is still outputting 100% of what it is capable of and the motor is used to offset the rotation output required by the rotor)).
Re: Claim 17. Certain teaches the method of claim 16, further comprising operating the motor in a direction opposite the rotational input speed (paragraph [0018] - motor operates in a generator mode which actively brakes against the engine rotation direction, therefore, the rotational output speed of the motor is in an opposite direction).
Re: Claim 18. Certain teaches the method of claim 16, further comprising locking the motor; and wherein the rotational output speed is approximately equal to the rotational input speed (paragraph [0045] - motor is constrained to rotate with the driveshaft rotated by the input speed from the engine).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0121127 to Certain in view of Applicant Admitted Prior Art (AAPA). 
Re: Claims 2 and 5. Certain anticipates the limitations of claims 1 and 4 as outlined above. However, Certain does not expressly disclose that the motor is a hydraulic motor. Examiner previously gave Official Notice, now AAPA, that hydraulic motors coupled to a prime mover, wherein the hydraulic motor provides rotational output to a rotor connected thereto are well-known in the art. 
The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ a hydraulic motor in place of an electric motor because hydraulic motors can provide equal torque at a fraction of the size of electric motors. As Certain is concerned with weight savings (paragraph [0022]), it would have been obvious to one having ordinary skill in the art to substitute for a hydraulic motor. 
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
It is alleged on pages 6-8 of Applicant’s Remarks that the prior art cited does not teach the amended limitations. The rejections have been amended as outlined above. It is again alleged that Certain does not anticipate the claims because in a third emergency mode, the engine is incapable of driving the rotor and therefore cannot provide 100 percent power. First, this assertion ignores the totality of the teachings of Certain (See paragraphs and figures outlined in the rejections), the claim limitations are met. While a particular mode might not meet the claim limitation, the claims do not require that the limitations are always met such that there cannot be a single emergency operation of the vehicle wherein the speed is not temporarily provided. Second, the claims do not require that the prime mover provides 100% of the output required by the rotor in order to operate the aircraft in the flight regime or 100% of the output of the prime mover when it is operating under normal and usual conditions, only that the prime mover provides 100% of its power that it is capable of providing. As outlined above Certain does indeed teach this because even in a degraded state, an engine would still be providing 100% of its power that it is capable of at the moment even if that output was only 75% of what the engine is capable of providing when it is not degraded. The rejections are therefore maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647